BabdeeN, J.
The sole question arising upon this appeal is whether, under the charter of the city of Racime and the _:general laws of the state, the plaintiff’s decedent was entitled to pay for services on the board of review in addition to the compensation received by him for services as assessor. The original charter of Racine, granted in 1848, imposed no duty upon the assessors with reference to a review or correction of the assessment roll. By sec. 24, ch. 130, Laws of 1868, the legislature provided that the mayor, clerk, and assessors of -each city in this state should constitute a board of review for such city, and sec. 25 prescribed their duties. Sec. 24 also provided that the board should receive the same compensation allowed by the law to assessors. Under the law and the charter as then in existence, the assessors would be entitled to the compensation fixed by the charter for making the assessment, and also at the same rate for service on the hoard of review. By ch. 313, Laws of 18Y6, the charter of Racine was revised, consolidated, and’ amended. Prior to ’.this time the charter contained no provision requiring the •assessors to act as members of the board of review. By sec. 11, tih 3, of the new charter, the duties, of assessors were pre-scribed. They were to assess all the .taxable property of the •city; make out the assessment roll; and said roll was to be equalized, “and notice given thereof by the assessors at the time and in the manner required by law,” and, after so .equalized, was to be verified by the oath of each assessor, and deposited with the city clerk. Sec. 1, tit. 12, fixed the compensation of the assessors at not to exceed $200 for all services during their term of service, and provided that the salaries and allowances as fixed by the common council “shall ’.be accepted by such officers and others respectively as their *10sole compensation for the services for which such salaries are-allowed.” The charter of Racine was again revised and: amended in 1891. Sec. 20, tit. 3, ch. 40, of the laws of that-year provided that the assessors should assess all the property in the city in one assessment roll. “The assessment shall be-reviewed and corrected, and notice of such review shall be-given as provided by law,” etc. Upon the correction of the-assessment the roll was to be verified by the assessor, and deposited with the clerk. Sec. 15, tit. 2, increased the salary limit of assessors to $300 each, and further provided that-such sum “shall be in full for all services by them to be-rendered, and in lieu of all fees and perquisites to which they might be otherwise entitled,” and was to be paid at the conclusion of their duties each year.
We think it is reasonably apparent that sec. 20, tit. 3, imposes upon the assessors the duty, with the other members of’ the board of review, to review and. correct the assessment made by them. This construction is confirmed to a certainty by the further provision found in sec. 15, tit. 2, which says-that the compensation provided therein for assessors “shall be in full for all services by them to be rendered, and in lieu of all fees and perquisites to which they might otherwise be-entitled.” The functions of the assessors did not end when the roll was turned over to the board of review. The law required them to make all corrections to the assessment roll ordered by the board of review, and then to verify the same,, and deposit such roll with the city clerk. We think the charter provisions mentioned make it a part of the official: duty of the assessors to serve on the board of review,, and thus bring the case within Anderson v. Milwaukee, 113 Wis. 1, 88 N. W. 905.
By the Court. — The order appealed from is affirmed-